Judgment of the County Court of Kings County, convicting appeUant of the crime of criminaUy receiving stolen property, reversed on the law, indictment against appellant dismissed, and appeUant discharged from custody. The testimony of the witness Randisi was such as to estabUsh as a matter of law that he was an accompUce of the appeUant, within the tests laid down in People v. Cohen (223 N. Y. 406) and People v. Kupperschmidt (237 id. 463). The testimony of the accompUce was not corroborated and appeUant’s motion to dismiss the indictment should have been granted. (Code Crim. Proc. § 399.) Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.